UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1601



LI JUAN HUANG,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION     SERVICE;
JOHN ASHCROFT, Attorney General,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-032-530)


Submitted:   November 7, 2002          Decided:     November 22, 2002


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sunit K. Joshi, WILSON, JOSHI & KUZMIN, L.L.P., New York, New York,
for Petitioner.    Robert D. McCallum, Jr., Assistant Attorney
General, Linda S. Wendtland, Assistant Director, John C.
Cunningham, Senior Litigation Counsel, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Li Juan Huang, a native and citizen of the Republic of China,

appeals the Board of Immigration Appeals’ (“Board”) denial of her

motion to reopen asylum proceedings.     Our review of the record

discloses the Board did not abuse its discretion denying the motion

to reopen. See INS v. Doherty, 502 U.S. 314, 323-24 (1992) (stating

standard of review).    Accordingly, we affirm on the reasoning of

the Board.    See In re: Li Juan Huang, No. A73-032-530 (BIA May 6,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2